Case 1:18-cv-02351-KLM Document 106 Filed 08/22/19 USDC Colorado Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-02351-KLM

FARMLAND PARTNERS INC.,
Plaintiff,

V.

ROTA FORTUNAE (WHOSE TRUE NAME
IS UNKNOWN), JOHN/JANE DOES 2-10 (WHOSE TRUE
NAMES ARE UNKNOWN),

Defendants.

 

STIPULATED ORDER

 

ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

The production of privileged or work-product protected documents, electronically
stored information (“ESI”) or information, whether inadvertently or otherwise, is not a waiver
of the privilege or protection from discovery in this case or in any other federal or state
proceeding. This Stipulated Order shall be interpreted to provide the maximum protection
allowed by Federal Rule of Evidence 502(qd).

Nothing contained herein is intended to or shall serve to limit a party’s right to
conduct a review of documents, ESI or information (including metadata) for relevance,
responsiveness and/or segregation of privileged and/or protected information before

production.

/s/ Scott F. Llewellyn /s/ John A. Chanin

Scott F. Llewellyn John A. Chanin

Morrison & Foerster LLP FOSTER GRAHAM MILSTEIN & CALISHER,
4200 Republic Plaza LLP

370 Seventeenth Street 360 South Garfield Street, 6th Floor

Denver, Colorado 80202-5638 Denver, Colorado 80209

Telephone: 303.592.1500 Phone: 303.333.9810

Facsimile: 303.592.1510 Facsimile: 303.333.9786
sllewellyn@mofo.com jchanin@fostergraham.com

Attorney for Plaintiff, Farmland Partners Inc. Attorney for Defendant Rota Fortunae

SO ORDERED

Dated: 2,217 Un-.
Hef. Kristen L. Mix

United States Magistrate Judge

 
